TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                       NO. 03-22-00402-CR



                                Jamie Eugene Cotton, Appellant

                                                v.

                                  The State of Texas, Appellee


               FROM THE 20TH DISTRICT COURT OF MILAM COUNTY
       NO. CR25,830, THE HONORABLE JOHN YOUNGBLOOD, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant Jamie Eugene Cotton filed a notice of appeal from his judgment of

conviction for the third-degree felony offense of failure to comply with sex-offender-registration

requirements. See Tex. Code Crim. Proc. art. 62.102(b)(2). The notice of appeal is untimely.

               In criminal cases, a notice of appeal must be filed within 30 days after the day

sentence is imposed in open court or within 90 days after the day sentence is imposed in open

court if the defendant timely files a motion for new trial. Tex. R. App. P. 26.2(a). Here,

Cotton’s sentence was imposed on October 15, 2020, and he did not file a motion for new trial.

Thus, his notice of appeal was due on or before November 16, 2020. Cotton did not file his

notice of appeal until July 5, 2022.

               Although Cotton seeks an out-of-time appeal, nothing in the record reflects that

he has been granted an out-of-time appeal. The Texas Court of Criminal Appeals is the only
court with jurisdiction to consider a motion for an out-of-time appeal after a final felony

conviction. See Ex parte Johnson, 12 S.W.3d 472, 473 (Tex. Crim. App. 2000) (stating that

Court of Criminal Appeals has jurisdiction to consider application for writ of habeas corpus

under article 11.07 of Texas Code of Criminal Procedure only after final felony judgment); Ater

v. Eighth Court of Appeals, 802 S.W.2d 241, 243 (Tex. Crim. App. 1991) (“We are the only

court with jurisdiction in final post-conviction felony proceedings.”); Portley v. State, 89 S.W.3d

188, 189 (Tex. App.—Texarkana 2002, no pet.) (stating that proper vehicle for seeking out-of-

time appeal is application for writ of habeas corpus filed with Court of Criminal Appeals under

article 11.07 of Texas Code of Criminal Procedure).

               Without a timely filed notice of appeal, we lack jurisdiction to dispose of this

appeal in any manner other than by dismissing it for want of jurisdiction. See Slaton v. State,

981 S.W.2d 208, 209 (Tex. Crim. App. 1998); Olivo v. State, 918 S.W.2d 519, 523 (Tex. Crim.

App. 1996). Accordingly, we dismiss this appeal for want of jurisdiction.



                                             __________________________________________
                                             Darlene Byrne, Chief Justice

Before Chief Justice Byrne, Justices Triana and Smith

Dismissed for Want of Jurisdiction

Filed: August 5, 2022

Do Not Publish




                                                2